DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on 5/20/22 is acknowledged. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “shallow” in claims 1 and 7 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,911,573 to Boguslavsky et al.
Regarding Claim 1, Boguslavsky et al. teaches (See at least Col. 3, Line 62 – Col. 4, Line 20; Col. 21, Lines 49-54; Col. 22, Lines 25-35 and Figure 13B) a method comprising: milling, with a focused ion beam, a sample at a shallow angle and at a plurality of rotational orientations to remove a layer of the sample; and after milling, imaging, with a charged particle beam, an exposed surface of the sample thereby enabling real-time monitoring of the milling process.
Regarding Claim 3, Boguslavsky et al. teaches the shallow angle is in a range from 1 to 6 degrees from a surface of the sample (Col. 10, Lines 48-58; Col. 12, Lines 21-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,911,573 to Boguslavsky et al.
Regarding Claims 6 and 7, Boguslavsky et al. teaches the method of the invention substantially as claimed, but does not expressly teach an area as large as 1mm in diameter is milled or removing a 2nm thick layer. However, Boguslavsky et al. teaches milling 0.1-100nm/min (Col. 11, Lines 27-40) and teaches target areas 0.01 to 10mm across (Col. 23 Line 59- Col. 24, Line 4) Further, the method of Boguslavsky et al. is the same as the claimed method and would be reasonably expected to be capable of removing a desired amount of material (2nm) and in a region of desired size (1 mm) or else the capability is the result of essential limitations which have not been claimed. 

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,911,573 to Boguslavsky et al. in view of US Patent Application Publication 2016/0035534 to Biberger et al.
Regarding Claims 2 and 5, Boguslavsky et al. teaches the method of the invention substantially as claimed, but does not expressly teach the sample holder is rotated to provide milling and imaging. However, the alternative method of orienting sample and ion beam to each other is well known in the ion milling art. For example, Biberger et al. teaches a substrate holder may be translated and/or rotated to provide the desired imaging and/or processing orientation (Paragraphs 4-6). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide sample rotation as an alternative for ion milling and imaging a selected area of a sample with predictable results. Further it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide separate milling at the plurality of orientations in order to analyze imaging results and/or provide optics focusing with predictable reslts. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,911,573 to Boguslavsky et al. in view of US Patent Application Publication 2014/0007307 to Routh Jr et al.
Regarding Claim 4, as applied above, Boguslavsky et al. teaches the method of the invention substantially as claimed but does not expressly teach cryogenic cooling. However, Routh Jr et al. teaches cooling a sample to cryogenic temperatures to handle biological samples for ion beam processing (Paragraphs 32, 33, 43 and 52). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide cryogenic cooling for ion milling a selected biological material with predictable results. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,911,573 to Boguslavsky et al. in view of US Patent 9,947,507 to Lechner and US Patent Application Publication 2012/0061236 to Kiontke.
Regarding Claims 8-10, as applied above, Boguslavsky et al. teaches the method of the invention substantially as claimed including the ion species including oxygen, argon, and xenon. (Col. 8, Lines 60-67; Col. 9, lines 30-34), and teaches adjustment of energy and current (Col. 11, Lines 40-48) but does not expressly teach the milling parameters are result effective based on material. However, the result-effective parameters are well known in the ion beam milling art. For example, Lechner teaches ion milling speed depends on sample material ion current and ion species (Paragraph 8). Kiontke teaches ion milling removal amount factors include dwell time, current and energy (Paragraph 6). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide selected result-effective parameters for ion milling a selected material with predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716